COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Noah Daniel Radbil and The Law Office of Noah D. Radbil, PLLC v.
                           Medard Interest,Inc., Claude Phillipe Medard, and Claude Pierre
                           Medard

Appellate case number:     01-19-00762-CV

Trial court case number: 2019-22529

Trial court:               281st District Court of Harris County

       On October 24, 2019, the court reporter filed a notice that the reporter’s record was not
filed because appellant either had not requested it or had not made financial arrangements.
Appellant was advised that unless the court received written proof by November 4, 2019 that
arrangements had been made for the preparation and filing of the reporter’s record, it might be
required to file a brief without a reporter’s record.
       The clerk’s record was filed on November 4, 2019. Appellee then filed motions to submit
the appeal without briefs and without a reporter’s record.
       The motion to proceed without a reporter’s record is granted—the Court had already
advised appellant that the appeal might be submitted without a reporter’s record. Accordingly, the
court will consider and decide those issues or points that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has been filed, appellate court
may consider and decide those issues or points that do not require a reporter’s record).
       The motion to submit the case without briefs is denied. Rule 28.1(e) states that an appellate
court may allow the case to be submitted without briefs, but this Court chooses to require briefing
by the parties. See TEX. R. APP. P. 28.1(e). Accordingly, appellant’s brief must be filed no later
than 20 days after the date of this order. TEX. R. APP. P. 38.6(a). Appellees’ brief will be due
within 20 days after appellants’ brief has been filed. TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: ___January 9, 2020____